DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0327825 (Suzuki).
Regarding claim 1:
Suzuki disclose an X-ray computed tomography (CT) apparatus comprising: 
an X-ray tube configured to radiate cone beam-shaped X-rays (16); 
an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject (18); 
a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis (12); 
generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis for a period required to perform on/off control of radiation of the X-rays ([0072]-[0073]); 
processing circuitry configured to set, based on the reference image, an imaging condition for use in scanning for the subject [0074]; and 

Regarding claim 2:
Suzuki disclose the X-ray CT apparatus according to claim 1, wherein the controller is further configured to perform control so that radiation of the X-rays is suspended and rotation of the rotary frame is continued for a period after completion of X-ray irradiation for generating the reference image and until start of the scanning [0073].
Regarding claim 3:
Suzuki disclose the X-ray CT apparatus according to claim 1, wherein the processing circuitry is further configured to set an imaging range for the subject using an area projector in advance of the scanning [0073].
Regarding claim 4:
Suzuki disclose the X-ray CT apparatus according to claim 1, wherein the controller is further configured to control the X-ray tube to radiate the X-rays using, as the predetermined position, either a 0 position at a top of a trajectory around the rotational axis or a 180 position at a bottom of the trajectory, whichever is closer to a position of the X-ray tube around the rotational axis when an instruction to start taking the reference image is given (Fig. 1, wherein angles may be arbitrarily assigned).
Regarding claim 5:
Suzuki disclose the X-ray CT apparatus according to claim 1, wherein the controller is further configured to control the X-ray tube to radiate the X-rays using, as the predetermined position, either a 900 position or a 2700 position at a respective midpoint between a top and a bottom of a trajectory around the rotational axis, whichever is closer to a position of the X-ray tube around the rotational axis when an instruction to start taking the reference image is given (Fig. 1, wherein angles may be arbitrarily assigned).

Suzuki disclose the X-ray CT apparatus according to claim 1, wherein the processing circuitry is further configured to adjust an imaging range for use in the scanning using the reference image [0073].
Regarding claim 8:
Suzuki disclose the X-ray CT apparatus according to claim 1, wherein the generation circuitry is configured to generate the reference image based on an output from the area detector given in response to radiation of the X-rays from the predetermined position during rotation of the rotary frame [0073].
Regarding claim 9:
Suzuki disclose an X-ray CT apparatus comprising: 
an X-ray tube configured to radiate cone beam-shaped X-rays (16); 
an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject (18); 
a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis (12); 
generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis for a period required to perform on/off control of radiation of the X-rays ([0072]-[0073]); 
processing circuitry configured to set, based on the reference image, an imaging condition for use in scanning for the subject [0074]; and 
 and a controller configured to control the scanning based on the set imaging condition [0074].
Regarding claim 10:
Suzuki disclose an X-ray CT apparatus comprising: 

an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject (18); 
a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis (12); 
generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis for a period required to perform on/off control of radiation of the X-rays ([0072]-[0073]); 
processing circuitry configured to set, based on the reference image, an imaging condition for use in scanning for the subject [0074]; and 
a controller configured to control the scanning based on the set imaging condition [0074].
Regarding claim 11:
Suzuki disclose an imaging control method performed by an X-ray CT apparatus comprising an X-ray tube for radiating cone beam-shaped X-rays (16), an area detector for detecting the X-rays having radiated from the X-ray tube and passed through a subject (18), and a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis (12), the method comprising:
 initiating rotation of the rotary frame ([0072]-[0074]); 
generating a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis during the rotation of the rotary frame for a period corresponding to one or more views ([0072]-[0074]); 
setting, based on the reference image, an imaging condition for use in scanning for the subject ([0072]-[0074]); and 
.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2002306468 (Moritake, English translation provided by applicant).
Regarding claim 1:
Moritake disclose an X-ray computed tomography (CT) apparatus comprising: an X-ray tube configured to radiate cone beam-shaped 5X-rays ([0031]-[0033]); an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject ([0031]-[0033]); a rotary frame supporting the X-ray tube and the area 10detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis ([0031]-[0033]); generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the 15X-rays from a predetermined position around the rotational axis for a period required to perform on/off control of radiation of the X-rays ([0031]-[0033]); processing circuitry configured to set, based on the reference image, an imaging condition for use in scanning 20for the subject ([0031]-[0033]); and a controller configured to control the scanning based on the set imaging condition ([0031]-[0033]).
Regarding claim 2:
Moritake disclose the X-ray CT apparatus according to claim 1, wherein the controller is further configured to perform control so that radiation of the X-rays is suspended and rotation of the rotary frame is continued for a period after completion of X-ray irradiation for generating the reference image and until start of the scanning ([0031]-[0033]).
Regarding claim 3:
Moritake disclose the X-ray CT apparatus according to claim 1, wherein the processing circuitry is further configured to set an imaging range for the subject using an area projector in advance of the scanning ([0031]-[0033]).

Moritake disclose the X-ray CT apparatus according to claim 1, wherein the controller is further configured to control the X-ray tube to radiate the X-rays using, as the predetermined position, either a 0 position at a top of a trajectory around the rotational axis or a 180 position at a bottom of the trajectory, whichever is closer to a position of the X-ray tube around the rotational axis when an instruction to start taking the reference image is given ([0031]-[0033]).
Regarding claim 5:
Moritake disclose the X-ray CT apparatus according to claim 1, wherein the controller is further configured to control the X-ray tube to radiate the X-rays using, as the predetermined position, either a 90 position or a 270 position at a respective midpoint between a top and a bottom of a trajectory around the rotational axis, whichever is closer to a position of the X-ray tube around the rotational axis when an instruction to start taking the reference image is given ([0031]-[0033]).
Regarding claim 6:
Moritake disclose the X-ray CT apparatus according to claim 1, wherein the processing circuitry is further configured to adjust an imaging range for use in the scanning using the reference image ([0031]-[0033]).
Regarding claim 7:
Moritake disclose the X-ray CT apparatus according to claim 1,- 66 - wherein the scanning comprises helical scanning [0031].
Regarding claim 8:
Moritake disclose the X-ray CT apparatus according to claim 1, wherein the generation circuitry is configured to generate the reference image based on an output from the area detector given in response to radiation of the X-rays from the predetermined position during rotation of the rotary frame ([0031]-[0033]).

Moritake disclose an X-ray CT apparatus comprising: 
an X-ray tube configured to radiate cone beam-shaped X-rays ([0031]-[0033]); 
an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject ([0031]-[0033]); 
a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis ([0031]-[0033]); 
generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis for a period required to perform on/off control of radiation of the X-rays ([0031]-[0033]); 
processing circuitry configured to set, based on the reference image, an imaging condition for use in scanning for the subject ([0031]-[0033]); and 
 and a controller configured to control the scanning based on the set imaging condition [0074].
Regarding claim 10:
Moritake disclose an X-ray CT apparatus comprising: 
an X-ray tube configured to radiate cone beam-shaped X-rays ([0031]-[0033]); 
an area detector configured to detect the X-rays having radiated from the X-ray tube and passed through a subject ([0031]-[0033]); 
a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis ([0031]-[0033]); 
generation circuitry configured to generate a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position 
processing circuitry configured to set, based on the reference image, an imaging condition for use in scanning for the subject [0074]; and 
a controller configured to control the scanning based on the set imaging condition [0074].
Regarding claim 11:
Moritake disclose an imaging control method performed by an X-ray CT apparatus comprising an X-ray tube for radiating cone beam-shaped X-rays (16), an area detector for detecting the X-rays having radiated from the X-ray tube and passed through a subject (18), and a rotary frame supporting the X-ray tube and the area detector in such a manner that the X-ray tube and the area detector are rotatable about a rotational axis (12), the method comprising:
 initiating rotation of the rotary frame ([0072]-[0074]); 
generating a reference image of the subject based on an output from the area detector that is given in response to radiation of the X-rays from a predetermined position around the rotational axis during the rotation of the rotary frame for a period corresponding to one or more views ([0072]-[0074]); 
setting, based on the reference image, an imaging condition for use in scanning for the subject ([0072]-[0074]); and 
controlling the scanning based on the set imaging condition ([0072]-[0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884